                                          Case 4:19-cv-02336-PJH Document 35 Filed 08/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEADER-PICONE & YOUNG LLP,
                                                                                        Case No. 19-cv-02336-PJH
                                   8                   Plaintiff,

                                   9            v.                                      ORDER DIRECTING THE PARTIES
                                                                                        TO FILE STATUS UPDATE RE
                                  10     SENTINEL INSURANCE COMPANY,                    SETTLEMENT AND DISMISSAL
                                         LTD.,
                                  11                                                    Re: Dkt. No. 34
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court understands that the parties settled this action during their July 21, 2020

                                  15   settlement conference before Magistrate Judge Hixson. Dkt. 34. The court also

                                  16   understands that Judge Hixson allowed the parties until August 20, 2020 to file a notice

                                  17   of dismissal with prejudice. To date, the court has not received any such notice. Given

                                  18   that, the court ORDERS the parties to file a joint update concerning the status of their

                                  19   settlement and this action’s dismissal by August 28, 2020. Of course, the parties may

                                  20   substitute such an update with the notice of dismissal itself.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 24, 2020

                                  23                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  24                                                United States District Judge
                                  25

                                  26

                                  27

                                  28
